2020 IL App (1st) 170550
                                            No. 1-17-0550
                                   Opinion filed September 30, 2020

                                                                           FOURTH DIVISION

                                               IN THE

                                 APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
     ILLINOIS,                                       )      of Cook County.
                                                     )
           Plaintiff-Appellee,                       )
                                                     )
           v.                                        )      No. 96 CR 123(03)
                                                     )
     TYWON KNIGHT,                                   )      The Honorable
                                                     )      Neera Lall Walsh,
           Defendant-Appellant.                      )      Judge, presiding.



                    PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                    Justices Hall and Reyes concurred in the judgment and opinion.


                                            OPINION

¶1              Defendant Tywon Knight appeals from the denial of his petition for postconviction

      relief.

¶2              After a jury trial, defendant was convicted of first degree murder, aggravated

      kidnapping, and aggravated vehicular hijacking and received consecutive sentences, for a total

      of 145 years with the Illinois Department of Corrections (IDOC). Codefendant Richard Morris

      was convicted of the same offenses and received consecutive sentences, for a total of 105 years.
     No. 1-17-0550

¶3            Defendant’s postconviction petition alleges that his sentence is unconstitutionally

       disparate from Morris’s sentence. On appeal from the dismissal of this petition at the second

       stage, this court found that postconviction counsel had provided unreasonable assistance, and

       we reversed and remanded for third-stage proceedings. Specifically, we found that counsel had

       provided inaccurate “sentencing information as to defendant and Morris.” People v. Knight,

       2014 IL App (1st) 122931-U, ¶ 25.

¶4            On this appeal, defendant claims, among other things, that the trial court erred by

       reappointing the same counsel whom this court already found to have provided unreasonable

       assistance and that the counsel again provided unreasonable assistance by again providing

       inaccurate sentencing information to the trial court. After examining the record, we find

       defendant’s claims persuasive. For the reasons explained below, we reverse and remand for

       new third-stage proceedings with different counsel.

¶5                                         BACKGROUND

¶6            These offenses stem from the shooting death of Ervin Shorter on December 2, 1995. In

       December 1998, defendant and Morris were tried simultaneously to separate juries. This court

       previously described the evidence at trial in other prior orders in this case, which we

       incorporate by reference. People v. Knight, No. 1-99-0532 (Oct. 3, 2003) (unpublished order

       under Illinois Supreme Court Rule 23) (direct appeal); People v. Knight, No. 1-07-0578 (Oct.

       9, 2009) (unpublished order under Illinois Supreme Court Rule 23) (postconviction petition);

       Knight, 2014 IL App (1st) 122931-U (prior order regarding this same postconviction petition).




                                                   2
     No. 1-17-0550

¶7               The State’s evidence established that, early in the morning of December 2, 1995,

        defendant, Morris, Morris’s wife Lyda, 1 and Brian Hoover decided to carjack the victim’s new

        Chevrolet Impala, which they had observed in a restaurant parking lot. The three men

        approached the victim’s vehicle, held a gun to the victim’s head, entered the vehicle and drove

        away with the victim. Lyda followed in a different vehicle. At some point, they stopped and

        ordered the victim at gunpoint into the trunk of his own vehicle. A bystander who was driving

        behind the victim’s vehicle observed the victim’s wiggling fingers sticking out from the trunk

        and called the police. After a couple of more stops and switching of vehicles, defendant and

        Morris were driving the victim’s vehicle, which they stopped in an alley and exited.

¶8               An assistant state’s attorney (ASA) testified that defendant made an oral statement

        within 24 hours of the offense. Defendant stated that Morris ordered the victim to exit the trunk

        and to lay on the ground and that Morris shot the victim twice in the head. Defendant admitted

        that he knew Morris had a gun and planned to kill the victim.

¶9               Later that morning, two police officers observed defendant and Morris exiting the

        victim’s vehicle. Upon noticing the police, defendant and Morris fled but were apprehended

        after a brief pursuit. Along the course of their flight, police recovered two loaded pistols.

        Forensic testing established that one of the pistols fired the bullets that killed the victim, who

        was found dead in the alley. An autopsy revealed that the victim died of two gunshot wounds

        to the head.




             1
              Since Lyda and codefendant Richard Morris share the same last name, we refer to her by her first
     name.
                                                        3
       No. 1-17-0550

¶ 10               At the portion of the trial heard only by Morris’s jury, the State introduced Morris’s

           written statement into evidence. In his statement, Morris stated that he targeted the victim

           because he thought the victim was a drug dealer, and he admitted shooting the victim.

¶ 11               Also in the portion of the trial heard only by his jury, Morris testified in his own

           defense, recanting the statement that he had provided to the ASA and asserting that Hoover

           was the shooter. Morris testified that, after they parked in the alley, Hoover ordered the victim

           to exit the trunk, and Morris knew that Hoover intended to shoot the victim. Morris testified

           that he told Hoover that he “wasn’t going to have nothing to do with it,” and Morris went to

           sit in the front seat of the victim’s vehicle, where he heard two gunshots. When Morris was

           asked why he had previously told the ASA that he was the shooter, he testified that he was

           hoping to arrange a deal for his wife.

¶ 12               After hearing closing arguments and jury instructions, their respective juries found both

           defendant and Morris guilty of first degree murder, aggravated vehicular hijacking, and

           aggravated kidnapping. Morris was sentenced to death, which was later commuted to life

           imprisonment, 2 for the murder and to concurrent 30 years and 15 years for the hijacking and

           kidnapping offenses.

¶ 13               At defendant’s sentencing on January 29, 1999, the State argued that the murder was

           particularly brutal and heinous and asked for a natural life sentence. In response, defense

           counsel observed that the State in its opening statement conceded defendant was not the

           shooter. In its opening statement before defendant’s jury, the State had argued: “Richard

           Morris pointed that .357 revolver at [the victim] and squeezed that trigger twice. ***



               2
                 Governor George Ryan commuted Morris’s death sentence to life imprisonment without the
       possibility of parole or mandatory supervised release. People v. Morris, 209 Ill. 2d 137, 139 n.1 (2004).
                                                            4
       No. 1-17-0550

           [Defendant’s] partner shot [the victim].” Defense counsel also noted that defendant was “20,

           21 years old at the time” 3 of the offense and asked for a sentence of less than natural life. The

           trial court found that “the conduct here was heinous and brutal and indicative of wanton

           cruelty” and sentenced defendant to consecutive terms of 100, 30, and 15 years for the murder,

           hijacking, and kidnapping offenses, respectively.

¶ 14               On direct appeal, defendant claimed, among other things, that his consecutive and

           extended-term sentences violated the holding of Apprendi v. New Jersey, 530 U.S. 466 (2000).

           On appeal, this court affirmed defendant’s convictions and sentences but vacated the portion

           of the trial court’s sentences requiring consecutive sentences and “remanded for a

           determination of whether defendant is required to serve his sentences consecutively.” Knight,

           No. 1-99-0532, slip order at 24. Upon remand, the trial court again imposed consecutive

           sentences.

¶ 15               While defendant’s direct appeal was pending, he filed a pro se postconviction petition

           that the trial court summarily dismissed. This court dismissed the subsequent appeal without

           prejudice to defendant’s filing another postconviction petition on the ground that, since he had

           not yet been resentenced, he had no conviction. People v. Knight, No. 1-02-1551 (2003)

           (unpublished order under Illinois Supreme Court Rule 23). Therefore, he had a right to file

           another petition.

¶ 16               In November 2006, defendant filed a pro se postconviction petition alleging ineffective

           assistance of appellate counsel. The trial court summarily dismissed it on February 1, 2007,

           and this court affirmed. Knight, No. 1-07-0578 (2009) (unpublished order under Illinois


               3
                Defendant’s presentence investigation report states that defendant’s birthdate was December 27,
       1974. The date of the offense was December 2, 1995. Thus, defendant was still 20 years old at the time of
       the offense.
                                                           5
       No. 1-17-0550

           Supreme Court Rule 23). Another panel of this court mistakenly stated on page one that

           defendant’s sentences were “concurrent.” Knight, No. 1-07-0578, slip order at 1. 4 However,

           this one word was clearly an oversight error, because the order correctly stated on both pages

           eight and nine that the sentences were “consecutive,” and even explained that, on remand, the

           trial court had again imposed “the same *** consecutive sentencing.” Knight, No. 1-07-0578,

           slip order at 8-9.

¶ 17               On March 18, 2004, the Illinois Supreme Court reversed Morris’s conviction on the

           ground that his counsel had provided ineffective assistance of counsel, where “[i]n her opening

           statement to the jury, defense counsel readily admitted that [Morris] participated in the

           kidnapping and murder” of the victim and also introduced other crimes by Morris. People v.

           Morris, 209 Ill. 2d 137, 182, 184, 188 (2004).

¶ 18               After Morris’s retrial in 2006, 5 a jury again found him guilty of first degree murder,

           aggravated vehicular hijacking and aggravated kidnapping, for which he was sentenced,

           respectively to 60 years, 30 years and 15 years. The jury specifically found that the State failed

           to prove beyond a reasonable doubt: (1) “that the murdered person was actually killed by

           [Morris]” and (2) “that [the] first degree murder was accompanied by exceptionally brutal or

           heinous behavior indicative of wanton cruelty.”




               4
                   Another panel of this court noted the oversight error on page one of the 2009 order. Knight, 2014
       IL App (1st) 122931-U, ¶¶ 16, 28.
                 5
                   Another panel of this court issued an order concerning this petition that referred to Morris’s
       “retrial in 2007.” Knight, 2014 IL App (1st) 122931-U, ¶ 17. However, this prior order also observed that,
       at that time, the “records” for Morris’s retrial had “not been provided to this court.” Knight, 2014 IL App
       (1st) 122931-U, ¶ 33. Now, the records of Morris’s retrial have been provided to this court, and they show
       that his retrial occurred in 2006.
                                                            6
       No. 1-17-0550

¶ 19               At Morris’s resentencing on October 10, 2006, the parties argued over whether the trial

           judge could consider Morris’s testimony from his original 1998 trial. 6 The trial judge observed

           that the standard for sentencing is different than at trial 7 and he ruled that, in sentencing Morris,

           he would consider Morris’s prior trial testimony concerning the offense in question but not the

           portions concerning other crimes. During the State’s argument concerning aggravation, the

           State observed that, because of the jury’s finding that the State had failed to prove beyond a

           reasonable doubt that Morris was the shooter or that the murder was brutal and heinous, it

           could not ask the court to sentence Morris to natural life. The State asked the trial court to

           sentence Morris to the maximum, which was 60 years for the murder, 30 years for the

           hijacking, and 15 years for the kidnapping, for a total of 105 years with consecutive sentences.

¶ 20               After considering factors in aggravation and mitigation, the trial court found that the

           evidence established that Morris was “the moving force” in the “plan to rob.” The court further

           found that Morris was the shooter and described the offense as follows:

                   “That plan mistakenly focused upon a regular guy, a working man, simply a citizen

                   minding his own business on his way home, forced into his car at gun point, into the

                   trunk of the vehicle, kidnapped, driven to the south side of the—north side of the city,

                   removed from his own car, then shot to death by Mr. Morris. I think the evidence clearly

                   reflects that.”




               6
                 The trial judge who presided over Morris’s retrial and resentencing was the same trial judge who
       had presided over the original 1998 trial and sentencings of both defendant and Morris.
               7
                 “[A] jury’s verdict of acquittal does not prevent the sentencing court from considering conduct
       underlying the acquitted charge, so long as that conduct has been proved by a preponderance of the
       evidence.” United States v. Watts, 519 U.S. 148, 157 (1997); see People v. Brown, 229 Ill. 2d 374, 385
       (2008) (preponderance of the evidence is the standard of proof at sentencing).
                                                           7
       No. 1-17-0550

         The trial court then sentenced Morris to the maximum available sentence, which was a total of

         105 years. On appeal, this court affirmed. People v. Morris, No. 1-06-3474 (2009)

         (unpublished order under Illinois Supreme Court Rule 23).

¶ 21            On May 7, 2009, defendant filed the pro se postconviction petition that is the subject

         of this appeal. In his petition, he alleged, among other things, that his sentence of 145 years is

         unconstitutionally disparate from the sentence of 105 years received by Morris because Morris

         was the actual shooter. Defendant’s petition advanced to the second stage where counsel was

         appointed. On April 17, 2012, the State filed a motion to dismiss which stated, in relevant part:

                    “[Defendant] was sentenced to consecutive terms of 100, 30 and 15 years

                imprisonment for first degree murder, aggravated kidnapping and aggravated vehicular

                hijacking. Following appeal, the Illinois Appellate Court affirmed [defendant’s]

                convictions, but remanded his case for re-sentencing. [Defendant] was given the same

                sentence on all counts, however, all sentences were ordered to be served concurrently.”

                (Emphasis in original.)

¶ 22            The statement in the State’s motion that defendant’s sentences were to be served

         concurrently is factually incorrect because they were to be served consecutively. Morris’s total

         sentence was actually shorter than defendant’s total sentence. However, based on this factual

         inaccuracy, the State argued in its motion that defendant’s total sentence was shorter than

         Morris’s total sentence:

                “[Defendant], however ignores the fact that codefendant’s sentence consists of

                consecutive terms of 60 plus 30 plus 15 years’ imprisonment for a composite sentence

                of 105 years’ imprisonment. [Defendant’s] sentence consists of concurrent terms of

                100, 30 and 15 years’ imprisonment, for a composite term [of] 100 years. In other


                                                       8
       No. 1-17-0550

                words, [defendant] was sentenced to five years less than co-defendant and, therefore,

                his sentence is not greater than his co-defendant’s sentence.” (Italics and underlining

                in original).

¶ 23            On June 19, 2012, the trial court heard argument on the State’s motion, and the State

         repeated its factually inaccurate statement, without any objection from defense counsel. The

         State wrongfully asserted that defendant’s total sentence was actually five years less than

         Morris’s total sentence. After repeating this accepted fact, the trial court granted the State’s

         motion.

¶ 24            On June 20, 2012, defense counsel sent defendant a letter informing defendant that the

         trial court had granted the State’s motion. In explanation, counsel’s letter stated: “your

         concurrent sentences total 100 years and Morris’ total consecutive sentences was [sic] 105

         years.” Thus, counsel’s letter repeated the same factual inaccuracy contained in the State’s

         motion and repeated by the trial court.

¶ 25            On July 8, 2012, defendant filed a motion to reconsider in which he asked the trial court

         to “appoint him a new reliable and reasonable attorney.” The trial court denied this motion on

         August 20, 2012.

¶ 26            On appeal, this court found that defendant’s postconviction counsel failed to provide

         reasonable assistance:

                “[D]efendant argues his postconviction counsel failed to provide reasonable assistance

                by providing the court with accurate sentencing information as to defendant and Morris.

                We agree.” Knight, 2014 IL App (1st) 122931-U, ¶ 25.

         We reversed and “remanded for an evidentiary hearing on the disparity between defendant’s

         145-year sentence and Morris’s 105-year sentence.” Knight, 2014 IL App (1st) 122931-U,


                                                      9
       No. 1-17-0550

         ¶ 30. Observing that the records of Morris’s retrial and sentencing were not a part of the

         appellate record then before us, we specifically directed that those records and the pertinent

         facts in them “should be presented to the circuit court on remand so it may fully consider

         defendant’s disparate sentencing claim.” Knight, 2014 IL App (1st) 122931-U, ¶ 33.

¶ 27               On remand, the trial judge who had presided over the second stage proceedings recused

         himself, and the matter was assigned to a different judge. On February 9, 2015, the same

         postconviction counsel appeared on the matter in front of the new judge. When the court asked

         if his client was expected to be there, he replied “[n]ot at all.” The trial court asked him “where

         are we on this matter,” and counsel stated that the appellate court had ordered the trial court to

         obtain the records relating to Morris’s case. Counsel then presented the trial court with an order

         for the records relating to both defendant and Morris.

¶ 28               On April 27, 2015, the prosecutor informed the trial court that she was new to the case,

         but she believed there was a claim of unreasonable assistance of postconviction counsel that

         had yet to be resolved and she asked the trial court to “determine” that issue. The trial court

         found: “there was not a ruling by the Appellate Court of no unreasonable assistance of counsel.

         Therefore, I believe that [counsel] can st[a]y on the case.”

¶ 29               On May 18, 2016, the trial court asked counsel to “talk to your client and see why it is

         that he’s filing or why he finds it necessary to file other motions when he’s represented by

         you.” The trial court asked: “You want him here so you could have that chat with him about

         that?” However, counsel indicated it was sufficient for him to talk with defendant on the phone.

¶ 30               On February 2, 2017, the third-stage evidentiary hearing was held without the

         introduction of evidence. Instead, it proceeded based solely on argument. Defense counsel

         argued:


                                                       10
       No. 1-17-0550

                    “it is troublesome that [defendant] was found accountable for the heinous acts of

                Mr. Morris who was serving 60 years for the murder compared to Mr. Knight’s 100.

                But at Morris’ resentencing, he was found accountable for the acts of Brian Hoover.”

                (Emphasis added.)

         However, as we observed above, at Morris’s resentencing, the trial court found that Morris was

         not simply accountable but rather was the actual shooter. Based on the arguments made, the

         trial court was not persuaded that Morris’s and defendant’s sentences were unconstitutionally

         disparate and denied defendant’s petition for postconviction relief. Defendant filed a timely

         notice of appeal, and this appeal followed.

¶ 31                                           ANALYSIS

¶ 32            On appeal, defendant argues, among other things, that the trial court erred by

         reappointing the same counsel who had provided unreasonable assistance in the same

         proceeding and that counsel again provided unreasonable assistance.

¶ 33            The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2014))

         provides a statutory remedy for criminal defendants who claim their constitutional rights were

         violated at trial. People v. Edwards, 2012 IL 111711, ¶ 21. The Act is not intended to be a

         substitute for an appeal; instead, it is a collateral proceeding which attacks a final judgment.

         Edwards, 2012 IL 111711, ¶ 21.

¶ 34            The Act provides for three stages of review by the trial court. People v. Domagala,

         2013 IL 113688, ¶ 32. At the first stage, the trial court may summarily dismiss a petition only

         if it is frivolous or patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2014); Domagala,

         2013 IL 113688, ¶ 32.




                                                       11
       No. 1-17-0550

¶ 35            At the second stage, counsel is appointed if a defendant is indigent. 725 ILCS 5/122-4

         (West 2014); Domagala, 2013 IL 113688, ¶ 33. After counsel determines whether to amend

         the petition, the State may file either a motion to dismiss or an answer to the petition. 725 ILCS

         5/122-5 (West 2014); Domagala, 2013 IL 113688, ¶ 33. At the second stage, the trial court

         must determine “whether the petition and any accompanying documentation make a substantial

         showing of a constitutional violation.” People v. Edwards, 197 Ill. 2d 239, 246 (2001).

¶ 36            If the defendant makes a “substantial showing” at the second stage, then the petition

         advances to a third-stage evidentiary hearing. Domagala, 2013 IL 113688, ¶ 34. At a third-

         stage evidentiary hearing, the trial court typically acts as factfinder, determining witness

         credibility and the weight to be given particular testimony and evidence and resolving any

         evidentiary conflicts. Domagala, 2013 IL 113688, ¶ 34.

¶ 37            Both the State and defendant agree that, since the trial court in the case at bar did not

         have to make any credibility determinations at the hearing below, our standard of review is

         de novo. Generally, we review a trial court’s denial of a postconviction petition after a third-

         stage evidentiary hearing for manifest error, which occurs when an error is plain, evident, and

         indisputable. People v. Rodriguez, 402 Ill. App. 3d 932, 939 (2010); see People v. Pellegrini,

         2019 IL App (3d) 170827, ¶ 51. However, “[i]f no credibility determinations are necessary,

         i.e., no new evidence is presented and the issues are purely legal questions, we review the trial

         court’s judgment de novo, unless the presiding judge has some relevant special expertise or

         familiarity with the trial or sentencing of the defendant.” Rodriguez, 402 Ill. App. 3d at 939.

         In the case at bar, the trial judge was new to the case. She had not presided over the trial or

         sentencing or even the prior stage of these postconviction proceedings. Thus, our standard of




                                                      12
       No. 1-17-0550

         review is de novo. De novo consideration means that we perform the same analysis that a trial

         judge would perform. People v. Schlosser, 2017 IL App (1st) 150355, ¶ 28.

¶ 38            On appeal, the State argues that counsel complied with Rule 651(c) which governs the

         duties of postconviction counsel. Ill. S. Ct. R. 651(c) (July 1, 2017). However, this court has

         repeatedly found that “[t]he text of Rule 651(c) does not address counsel’s duties beyond the

         second stage of postconviction proceedings.” People v. Custer, 2020 IL App (3d) 160202-B,

         ¶ 39 n.2; People v. Pabello, 2019 IL App (2d) 170867, ¶ 27 (“Rule 651(c) does not apply once

         a postconviction petition has been advanced to the third stage.”); People v. Zareski, 2017 IL

         App (1st) 150836, ¶ 59 (Rule 651(c) applies only to duties undertaken at the second stage). “It

         would be illogical to measure counsel’s performance at the third stage by a standard applicable

         to the distinctly different second stage.” Pabello, 2019 IL App (2d) 170867, ¶ 28.

¶ 39            “[T]he supreme court has rejected that presumption” that Rule 651(c) is the only

         measure of reasonable assistance during postconviction proceedings. Pabello, 2019 IL App

         (2d) 170867, ¶ 29. In People v. Cotto, 2016 IL 119006, ¶ 41, the court held that “Rule 651(c)

         is merely a vehicle for ensuring a reasonable level of assistance [citation] and should not be

         viewed as the only guarantee of reasonable assistance in postconviction proceedings.” (Internal

         quotation marks omitted.) Thus, “the only standard applicable to a third-stage hearing is that

         of general reasonableness.” Pabello, 2019 IL App (2d) 170867, ¶ 29.

¶ 40            The question of whether a trial court is required to appoint new counsel after

         postconviction counsel was previously found to have provided unreasonable assistance to the

         same defendant in the same proceeding is a purely legal question that we review de novo.

         Schlosser, 2017 IL App (1st) 150355, ¶ 28 (issues of what the Act requires are reviewed

         de novo).


                                                     13
       No. 1-17-0550

¶ 41              This court 8 has previously found that it may be error for a trial court to reappoint the

          same postconviction counsel who was previously found to have provided unreasonable

          assistance. See Schlosser, 2017 IL App (1st) 150355, ¶ 36 (“it was error to reappoint the same

          APD [assistant public defender] after this court found that his representation was

          unreasonable”); see also People v. Kelly, 2012 IL App (1st) 101521, ¶¶ 40-41 (postconviction

          counsel’s failure to provide a reasonable level of assistance required appointment of new

          counsel on remand); People v. Nitz, 2011 IL App (2d) 100031, ¶¶ 19, 21 (same); People v.

          Jones, 2016 IL App (3d) 140094, ¶¶ 33-34 (same); People v. Shortridge, 2012 IL App (4th)

          100663, ¶¶ 14-15 (same).

¶ 42              This case illustrates the wisdom of appointing new counsel once counsel has already

          been found by a reviewing court to have rendered unreasonable assistance to the same

          defendant in the same proceeding.

¶ 43              The sole claim on remand was whether defendant’s longer sentence was

          constitutionally disparate from his codefendant’s shorter one. Knight, 2014 IL App (1st)

          122931-U, ¶ 30. Defendant’s petition claimed that they were disparate because Morris was

          found to be the actual shooter—a finding, in fact, made at Morris resentencing. This finding

          was, thus, the single most important fact underlying defendant’s claim—and counsel stated it

          was not made.

¶ 44              The State argues that counsel’s decision not to report the trial court’s finding was

          strategy. However, a misstatement cannot be considered strategy.




              8
               Like today’s decision, Schlosser, 2017 IL App (1st) 150355, was also written by Justice Gordon,
       with concurrences by Justices Hall and Reyes.
                                                         14
       No. 1-17-0550

¶ 45            This court has previously found that a remand is necessary, even if the allegations in a

         petition were insufficient to raise a constitutional issue, where postconviction counsel failed to

         fulfill the few duties imposed by Rule 651(c). Schlosser, 2017 IL App (1st) 150355, ¶¶ 41-44;

         People v. Shelton, 2018 IL App (2d) 160303, ¶ 37. Similarly, in the case at bar, a remand is

         necessary where counsel failed to fulfill the few duties imposed by this court’s appellate

         mandate. People v. Gonzalez, 407 Ill. App. 3d 1026, 1037 (2011) (on remand, the remanding

         “opinion must be consulted in determining the appropriate course of action”). “It is axiomatic

         that a reviewing court that issues a mandate has the power to enforce the mandate and

         determine whether there has been compliance.” Gonzalez, 407 Ill. App. 3d at 1037. In our prior

         order, we specifically instructed that the key facts from Morris’s retrial and resentencing must

         “be presented to the circuit court on remand so it may fully consider defendant’s disparate

         sentencing claim in an evidentiary hearing.” Knight, 2014 IL App (1st) 122931-U, ¶ 33.

¶ 46            At Morris’s resentencing, the trial judge who presided over both the original 1998 trial

         and Morris’s retrial found, not only that Morris was the actual shooter, but also that Morris

         was “the moving force” behind the robbery plan. Not only did counsel fail to argue these

         important findings, but he actually stated just the opposite, arguing that at “resentencing”

         Morris was found to be merely accountable. This court remanded specifically so that the trial

         court and parties could consider “fully” the records of Morris’s retrial and resentencing.

         Knight, 2014 IL App (1st) 122931-U, ¶ 33. Pursuant to our express direction, one of counsel’s

         primary tasks on remand was to consider the trial court’s findings at Morris’s resentencing.

         This he failed to do. Without new counsel, the prior remand was “illusory.” Schlosser, 2017

         IL App (1st) 150355, ¶ 44.




                                                      15
       No. 1-17-0550

¶ 47               Thus, we remand for a new third-stage evidentiary hearing with appointment of new

           counsel, who may amend or supplement the petition as he or she sees fit. 9

¶ 48                                                CONCLUSION

¶ 49               For the foregoing reasons, we reverse and remand for further proceedings consistent

           with this opinion.

¶ 50               Reversed and remanded.




               9
                  The State does not argue on appeal that defendant forfeited his claims by not asking the trial
       court on remand for appointment of new counsel, and “the rules of waiver and forfeiture are also
       applicable to the State.” People v. Reed, 2016 IL app (1st) 140498, ¶ 13. “The State may forfeit a claim of
       forfeiture by failing to raise it.” People v. Jones, 2018, IL App (1st) 151307, ¶ 47; see also People v.
       Bahena, 2020 IL App (1st) 180197 (for a list of cites to other cases for the same proposition). Thus, we
       find that the State has forfeited any claim of forfeiture with respect to the claims that defendant now raises
       on appeal.
                                                            16
No. 1-17-0550


                                  No. 1-17-0550


Cite as:                 People v. Knight, 2020 IL App (1st) 170550


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 96-CR-
                         123(03); the Hon. Neera Lall Walsh, Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Todd T. McHenry, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Noah Montague, and Justin R. Erb, Assistant State’s
Appellee:                Attorneys, of counsel), for the People.




                                        17